  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FABIAN JAMES PATTERSON,              )
                                     )
      Plaintiff,                     )
                                     )          CIVIL ACTION NO.
      v.                             )           2:18cv541-MHT
                                     )                (WO)
ROIANNE HOULTON FRITH                )
CONNER,                              )
                                     )
      Defendant.                     )

                                OPINION

      Plaintiff filed this lawsuit asserting claims of

slander,     defamation,        and       falsification       of       legal

documents,     as   well   as   non-specific        civil   rights       and

constitutional       violations,         all    relating    to     a    1993

conviction     in    which      he    claims      defendant      was     the

prosecutor.     Defendant has moved to dismiss twice, and

plaintiff has filed a motion to amend his complaint to

add as additional defendants the public defenders who

represented him in more recent cases.                 This lawsuit is

now   before   the    court     on    the      recommendation      of   the

United States Magistrate Judge that plaintiff’s motion
to amend be denied as futile; defendant’s first motion

to    dismiss      plaintiff’s          case          be    granted;        defendant’s

subsequent         motion        to     dismiss             be     denied     as     moot;

plaintiff’s motions to continue in the lawsuit and to

proceed       be     denied       as     moot;             and     this     action       be

dismissed.         Also before the court is plaintiff’s motion

for   injunctive          relief,       which         the        court    construes      as

containing objections to the recommendation.

      After     an    independent            and       de    novo     review       of   the

record, the court concludes that plaintiff’s objections

should    be         overruled          and        the           magistrate        judge’s

recommendation            adopted       as       to    defendant’s           motion     to

dismiss    and       plaintiff’s         motions             to     continue       in   the

lawsuit   and        to    proceed,       and         that       plaintiff’s        claims

against     the      defendant          former             prosecutor       should       be

dismissed       with       prejudice.                 However,       to     the    extent

plaintiff       seeks       to    challenge                his     convictions,         his

claims        will         be         dismissed              without         prejudice.

Additionally, as to his motion to amend, it is not


                                             2
clear that all of plaintiff’s potential claims against

his former public defenders are necessarily futile due

to the passage of the statute of limitations.                              See

Recommendation (doc. no. 21) at 21 n.5 (finding claims

against public defenders in motion to amend would be

time-barred      by     statute          of     limitations).            While

plaintiff’s     filings       are    difficult        to   comprehend,     it

appears that the most recent criminal case of which he

complains has a 2017 case number; his claim based the

2017    case   may    not   yet     be       barred   by   the   statute    of

limitations.         Accordingly, the motion to amend will be

referred       back      to       the         magistrate         judge     for

reconsideration.

       An appropriate judgment will be entered.

       DONE, this the 20th day of March, 2019.


                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                         3
